Case: 18-12517    Date Filed: 05/09/2019   Page: 1 of 12


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-12517
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 1:17-cr-00060-DHB-BKE-1


UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                       versus

CALVIN DEVEAR LAWYER,

                                                           Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                   (May 9, 2019)

Before TJOFLAT, JORDAN, and GRANT, Circuit Judges.

PER CURIAM:

      After Colonel Calvin Lawyer pleaded guilty to one count of conspiracy to

commit offenses against the United States, the district court imposed a stiffer

sentence than Lawyer had hoped for. On appeal he seeks resentencing before a
              Case: 18-12517    Date Filed: 05/09/2019   Page: 2 of 12


different judge. But because he cannot show that the government breached his

plea agreement and because he knowingly and voluntarily waived his right to

appeal, we dismiss in part and affirm in part.

                                          I.

      In 2006, Calvin Lawyer—then serving as a U.S. Army Colonel at Fort

Gordon, Georgia—asked retired Lieutenant Colonel Dwayne Fulton for help

setting up a business to bid on government contracts. Fulton helped Lawyer set up

a new company, the Communications, Research, Engineering, and Consultants

Group (“CREC Group”). In a successful effort to qualify for a special program

designed to help small, disadvantaged business owners obtain government

contracts by “fast tracking” their bids—also known as achieving “8(a) status”—

Fulton and Lawyer made false representations in a Small Disadvantaged Business

Certification form. Then, after CREC Group won large government contracts,

Lawyer let Fulton provide the labor through Fulton’s employer, Kratos Technology

and Training Solutions Corporation, a company that would have been ineligible to

directly bid on the contracts because of its size. Lawyer and Fulton did not

disclose their pass-through labor arrangement to the government.

      Lawyer retired from the military in 2008 after 26 years of service. Between

2008 and 2014, Lawyer paid thirteen bribes totaling almost $200,000 to Anthony

Roper, an active duty Lieutenant Colonel who had worked under Lawyer at Fort


                                          2
              Case: 18-12517    Date Filed: 05/09/2019     Page: 3 of 12


Gordon and had taken Lawyer’s job (and been promoted to Colonel) when Lawyer

retired. In return, Roper steered contracts toward CREC Group and sent Lawyer

confidential government information, such as cost estimates, that offered Lawyer

an advantage against other competitors. In late 2015, after Lawyer, Fulton, and

Roper learned of an investigation into their scheme, they tried to cover it up by

creating back-dated fraudulent invoices in an attempt to legitimize the bribe

payments. All told, Lawyer fraudulently obtained over $54 million worth of

government contracts and profited at least $5.4 million.

        In 2017, the government charged Lawyer with one count of conspiracy to

commit offenses against the United States—specifically bribery, wire fraud, and

false statements. See 18 U.S.C. § 371 (conspiracy); id. § 201(b) (bribery); id.

§ 1343 (wire fraud); id. § 1001 (false statements). Lawyer entered into a written

plea agreement with the government that included an appeal waiver and pleaded

guilty. The district court sentenced Lawyer to five years’ imprisonment (the

statutory maximum), three years’ supervised release, a $100 special assessment,

and a $100,000 fine. On appeal, Lawyer argues that the government breached its

obligations under the plea agreement; that he did not knowingly and voluntarily

agree to the appeal waiver; that his sentence is procedurally and substantively

unreasonable; and that the district court should not have imposed the $100,000

fine.


                                          3
              Case: 18-12517     Date Filed: 05/09/2019   Page: 4 of 12


                                          II.

      We review de novo “whether the government’s undisputed conduct breached

the plea agreement.” United States v. Hunter, 835 F.3d 1320, 1324 (11th Cir.

2016). We also review de novo the validity of an appeal waiver. United States v.

Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008).

                                         III.

   A. Breach of the Plea Agreement

      Because “traditional contract principles generally apply to plea agreements,”

an appeal waiver cannot bar a defendant’s claim that “the government breached the

very plea agreement which purports to bar him from appealing or collaterally

attacking his conviction and sentence.” United States v. Puentes-Hurtado, 794
F.3d 1278, 1284 (11th Cir. 2015). “Whether the government violated the

agreement is judged according to the defendant’s reasonable understanding at the

time he entered his plea.” Hunter, 835 F.3d at 1324 (quoting United States v.

Boatner, 966 F.2d 1575, 1578 (11th Cir. 1992)). We apply an “objective standard”

to determine whether a breach occurred and we will not read the plea agreement in

a “hyper-technical” or “rigidly literal” manner. Id. (citations omitted).

      Lawyer makes two claims of breach, both related to the government’s

conduct in filing a motion for downward departure based on Lawyer’s substantial

assistance. The relevant provision in Lawyer’s plea agreement states:


                                          4
              Case: 18-12517    Date Filed: 05/09/2019    Page: 5 of 12


      The government, in its sole discretion, will decide whether Defendant’s
      cooperation qualifies as “substantial assistance” pursuant to U.S.S.G.
      § 5K1.1 or Fed. R. Crim. P. 35 and thereby warrants the filing of a motion
      for downward departure or reduction in Defendant’s sentence. If such a
      motion is filed, the Court, in its sole discretion, will decide whether, and to
      what extent, Defendant’s sentence should be reduced. The Court is not
      required to accept any recommendation by the government that the
      Defendant’s sentence be reduced. (emphasis in original)

Lawyer claims that, first, the government “breached the plea agreement by filing

the § 5K1.1 motion, but then arguing that the assistance was only moderate and

was not significant or very significant.” He claims that a reasonable defendant in

his position “would not have understood that the government would be able to

further classify and implicitly downgrade his substantial assistance when

presenting the § 5K1.1 motion to the court.” Second, he says that the government

“further breached the plea agreement by deliberately being an unpersuasive

advocate for the § 5K1.1 motion, as it effectively argued against the grant of the

motion.” Neither argument is persuasive.

      First, nothing in the plea agreement would have led a reasonable defendant

to believe that the government was forbidden from characterizing the nature of

Lawyer’s assistance. Here, the government ranked Lawyer’s assistance as

“moderate” on a scale of exceptional, very significant, significant, moderate, and




                                          5
               Case: 18-12517       Date Filed: 05/09/2019     Page: 6 of 12


minimal. 1 The plea agreement stated that the government, in its “sole discretion,”

would determine whether Lawyer’s cooperation “qualifie[d] as ‘substantial

assistance’ pursuant to U.S.S.G. § 5K1.1.” And § 5K1.1 specifically contemplates

a governmental characterization of the nature and extent of a defendant’s

assistance: it provides that “[t]he appropriate reduction shall be determined by the

court for reasons stated that may include . . . the court’s evaluation of the

significance and usefulness of the defendant’s assistance, taking into consideration

the government’s evaluation of the assistance rendered” and “the nature and extent

of the defendant’s assistance.” U.S.S.G. § 5K1.1 (emphasis added). A reasonable

defendant in Lawyer’s shoes should therefore expect the government to

“evaluat[e]” the “assistance rendered”—exactly what the government did here.

The plea agreement provided for a (potential and discretionary) § 5K1.1 motion,

which carries with it the government’s assessment of how helpful Lawyer really

was; the government never promised a glowing letter of recommendation, and

§ 5K1.1 did not obligate it to provide one.

       Second and relatedly, a reasonable defendant would not have understood

Lawyer’s plea agreement to require the government to zealously advocate in favor

of a downward departure. “[I]n determining whether the government has breached


1
  Unbeknownst to Lawyer and his counsel, using this five-level “McCullough scale” to describe
a defendant’s assistance is apparently standard practice in the Southern District of Georgia.


                                              6
              Case: 18-12517     Date Filed: 05/09/2019   Page: 7 of 12


a plea agreement, we must first determine the scope of the government’s

promises.” United States v. Copeland, 381 F.3d 1101, 1105 (11th Cir. 2004). The

plea agreement in this case left any decision about the propriety of a § 5K1.1

motion—which, as noted, carries with it the government’s characterization of the

nature of the assistance rendered—to the government’s “sole discretion.”

Lawyer’s position is essentially that the filing of such a motion is an on/off switch:

that the government may not have had to file a downward departure motion, but

that once it did, it was required to advocate persuasively in favor of it. But

Lawyer’s binary understanding of § 5K1.1 motions is inconsistent with that

section’s recognition that the government will assess the value of a defendant’s

assistance and that the court will consider multiple factors in deciding what an

“appropriate reduction” is in each case.

      The cases that Lawyer cites do not compel a contrary conclusion. In United

States v. Grandinetti, the court found that the government breached its agreement

to recommend concurrent sentences because the government attorney expressed

doubt as to the “legality” and “propriety” of the sentence and thereby “was not

only an unpersuasive advocate for the plea agreement, but, in effect, argued against

it.” 564 F.2d 723, 725–27 (5th Cir. 1977). The court held that “the defendant did

not receive the benefit of his bargain—that benefit being a forceful and intelligent




                                           7
               Case: 18-12517       Date Filed: 05/09/2019      Page: 8 of 12


recommendation for concurrent sentences.” Id. at 727.2 Similarly, in United

States v. Taylor, the government agreed to recommend a ten-year sentence in

exchange for a plea but then “affirmatively supported a position inconsistent with

the plea agreement” by taking a position on the defendant’s relevant conduct that

resulted in a guideline range exceeding ten years. 77 F.3d 368, 371 (11th Cir.

1996). The court held that this constituted breach because “[i]t was entirely

reasonable for [the defendant] to understand the government’s promise to

recommend a ten-year sentence as including a promise not to advocate that the

court adopt a position that would require a sentence longer than ten years.” Id. at

370.3

        Both Grandinetti and Taylor dealt with a plea agreement that required the

government to make a specific recommendation—concurrent sentences in

Grandinetti and a ten-year sentence in Taylor. Here, there was no such

requirement: the plea agreement left to the government’s “sole discretion” whether

2
  The Supreme Court later rejected an interpretation of Grandinetti that would require
“enthusiastic” advocacy for recommendations that the government agrees to make, instead
reading Grandinetti more modestly as applying to situations where “the Government attorney
appearing personally in court at the time of the plea bargain expressed personal reservations
about the agreement to which the Government had committed itself.” United States v.
Benchimol, 471 U.S. 453, 456 (1985) (per curiam). The Court reasoned that “[w]hen the
Government agrees pursuant to Rule 11(e) to make a recommendation with respect to sentence,
it must carry out its part of the bargain by making the promised recommendation; but even if
Rule 11(e) allows bargaining about degrees of enthusiasm, there appears to have been none
here.” Id.
3
 Taylor was decided before the Supreme Court’s decision in United States v. Booker, 543 U.S.
220 (2005), rendered the Sentencing Guidelines advisory.


                                              8
              Case: 18-12517    Date Filed: 05/09/2019    Page: 9 of 12


to file a downward departure motion at all, and even once the government decided

to do so, § 5K1.1 made clear that the government would also communicate its

views regarding the extent and nature of Lawyer’s cooperation. Based on the text

of the agreement and the nature of a § 5K1.1 motion, Lawyer simply did not

bargain for the enthusiastic downward-departure advocacy that he now claims the

plea agreement required. Cf. United States v. Forney, 9 F.3d 1492, 1499–1500

(11th Cir. 1993) (government does not breach agreement to “consider” a § 5K1.1

motion when it fails to file one even after defendant cooperates).

   B. Appeal Waiver

      An appeal waiver is enforceable if the defendant knowingly and voluntarily

entered into it. United States v. Bushert, 997 F.2d 1343, 1350 (11th Cir. 1993). To

show that a waiver was knowing and voluntary, the government must demonstrate

either 1) that “the district court specifically questioned the defendant concerning

the sentence appeal waiver during the Rule 11 colloquy” or 2) that “it is manifestly

clear from the record that the defendant otherwise understood the full significance

of the waiver.” Id. at 1351.

      Lawyer’s plea agreement contained an appeal waiver with three exceptions:

if “the court enters a sentence above the statutory maximum,” if “the court enters a

sentence above the advisory Sentencing Guidelines range found to apply by the

court at sentencing,” or if “the Government appeals the sentence.” Lawyer does


                                          9
             Case: 18-12517    Date Filed: 05/09/2019    Page: 10 of 12


not contend that any of those three conditions have been met. Instead, he claims—

in a footnote in his opening brief, and more extensively in reply—that his waiver

was not knowing and voluntary because “[w]hile the district court generally

described the plea waiver and asked Col. Lawyer if he understood the plea

agreement, the district court did not ‘specifically question[]’ Col. Lawyer about the

appeal waiver.”

      That argument is belied by the transcript of Lawyer’s plea colloquy. The

district judge, in summarizing selected provisions of Lawyer’s plea agreement,

explained the terms of the appeal waiver:

      The Defendant has waived any right to appeal from any sentence imposed
      on any ground. There are three exceptions: One, if the sentence exceeded
      the statutory maximum—that is sort of a given—if the sentence exceeds the
      advisory guideline range determines [sic] by the Court at sentencing, or if
      the government appeals.

After explaining a few other provisions, the judge asked whether he had “outlined

the Plea Agreement in the more basic and essential features in the way that you

understand it,” whether Lawyer “underst[ood] the entire agreement,” and whether

Lawyer understood “[a]ll of its details.” Lawyer answered “yes” to all three

questions and further affirmed that no one had made any “outside promises” or

guarantees about his sentence to persuade him to plead guilty.

      Lawyer’s plea colloquy plainly demonstrates that Lawyer, who holds a

master’s degree and served as an Army Colonel, knowingly and voluntarily


                                         10
             Case: 18-12517     Date Filed: 05/09/2019    Page: 11 of 12


relinquished his right to appeal. Lawyer relies on this Court’s decision in Bushert,

but there, the district court confusingly told the defendant that he was “waiving his

right to appeal the charges against him” but that he “might have the right to appeal

his sentence under some circumstances.” 997 F.2d at 1352. The Bushert court

reasoned that the district court’s statement “did not clearly convey to Bushert that

he was giving up his right to appeal under most circumstances” and that the court’s

“generalization that the defendant could appeal his sentence under some

circumstances was insufficient.” Id. at 1352–53. Here, by contrast, the district

court clearly and explicitly stated the terms of Lawyer’s sentence appeal waiver,

and it confirmed that Lawyer understood “the entire agreement” in “[a]ll of its

details.” We have enforced appeal waivers in similar circumstances, where “the

waiver provision was referenced during [the defendant’s] Rule 11 plea colloquy

and [the defendant] agreed that she understood the provision and that she entered

into it freely and voluntarily.” United States v. Weaver, 275 F.3d 1320, 1333 (11th

Cir. 2001). Here, as there, Lawyer’s “waiver is valid.” Id.

                                    *     *      *

      Lawyer raises other arguments about the propriety of his sentence, but we

must dismiss them because an appeal waiver “includes the waiver of the right to

appeal difficult or debatable legal issues or even blatant error.” United States v.

Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (per curiam).


                                          11
         Case: 18-12517   Date Filed: 05/09/2019   Page: 12 of 12


AFFIRMED IN PART AND DISMISSED IN PART.




                                   12